DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment received 11/26/2019 have been entered and fully considered.  Claims 1-18 are pending.  Claims 11-18 are new.  Claims 6 and 10 are amended.  Claims 1-18 are examined herein.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites “a binding post” in line 2, however, “a binding post” is already recited in claim 2 at line 3.  It is presumed that the binding post in claim 5 is intended to refer to the binding post in claim 2 and should be amended to recite “the binding post.”  Appropriate correction is required.  Claims 14 and 18 depend from claim 5 and are objected to for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/001042 A1 (“Gerundt” – machine translation cited herein).
Regarding claim 1, Gerundt discloses a terminal pole 25, 26 (“lateral-weld-type flexible connecting piece with a pole pillar”) (Figs. 2-4) comprising a first connecting piece provided with a top end face arranged upward, wherein the top end face of the first connecting piece is protruded with a pole pillar extending upward (see annotated Fig. 2, below, also Figs. 3, 4), a side of the first connecting piece extends outward and is provided with a second connecting piece connected with a battery core (see annotated Fig. 2, below, also Figs. 3, 4; pg. 5, lines 14-20)), and the second connecting piece is bent downward with respect to the first connecting piece and is arranged at a side of the battery core (see annotated Fig. 2, below, also Figs. 3, 4).

    PNG
    media_image1.png
    370
    669
    media_image1.png
    Greyscale

Annotated Fig. 2 is provided above.  It is noted that Figs. 3 and 4 also show the features relied upon the rejection above.  For the sake of brevity, annotated Figs. 3 and 4 are omitted here.
Claim interpretation:	The claim recites “a second connecting piece connected with a battery core.”  Therefore, the battery core is interpreted to be a required element of the claim.
Regarding claim 2, Gerundt discloses the lateral-weld-type flexible connecting piece of claim 1.  As shown in annotated Fig. 2, above, and Figs. 3 and 4, Gerundt discloses the top end face of the first connecting piece is protruded with a convex block, the convex block forms the pole pillar, and a binding post is protruded from a top of the pole pillar.
Regarding claims 10 and 15, Gerundt discloses the lateral-weld-type flexible connecting piece of claims 1 and 2.  As shown in Fig. 2, the pole pillar and the first connecting piece are formed in one piece.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/001042 A1 (“Gerundt” – machine translation cited herein) in view of US 2017/0155257 A1 (“Kim ‘257”).
Regarding claim 3, Gerundt discloses the lateral-weld-type flexible connecting piece of claim 1.  Gerundt does not expressly disclose a solder bump is protruded from the top of the convex block.
Kim ‘257 discloses a battery pack (Abstract) and teaches the concept of connecting a battery cell 110 to a printed circuit board (PCB) 120 via protruding unit 1166 inserted into insertion hole 1222 and fixated by soldering ([0014], [0085]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of protruding units as taught by Kim to allow for fixing to a PCB.
Regarding claim 4, modified Gerundt discloses the lateral-weld-type flexible connecting piece of claim 3.  While Kim ‘257 is silent regarding two solder bumps being protruded from the top of the convex block, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide two solder bumps protruded from the top of the convex block, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Regarding claim 5, modified Gerundt discloses the lateral-weld-type flexible connecting piece of claim 4.  While the combination is silent regarding the two solder bumps being respectively distributed on two sides of a binding post, it has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In this case, providing two solder on two sides of a binding post would not modify operation of the device and one would be motivated to rearrange the parts as claimed to strengthen electrical and physical connection by increasing contact area.
Regarding claims 16-18, modified Gerundt discloses the lateral-weld-type flexible connecting piece of claim 5.  As shown in Fig. 2, the pole pillar and the first connecting piece are formed in one piece.  Alternatively, while the parts in Figs. 3 and 4 are shown as two separate parts, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the parts integral because doing so is merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  In this case, Gerundt does not disparage a single piece construction and providing a single piece would simplify manufacturing.

Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/001042 A1 (“Gerundt” – machine translation cited herein) in view of US 2014/0193696 A1 (“Kim ‘696”).
Regarding claims 6-9 and 11, Gerundt discloses the lateral-weld-type flexible connecting piece of claims 1 and 2.  As shown in annotated Fig. 2, above, and Figs. 3 and 4, Gerundt discloses the first connecting piece is provided with a bottom end face that faces away from the top end face.  However, Gerundt does not expressly disclose the bottom end face of the first connecting piece is provided with a hollow region arranged with an upward depression [claims 6 and 11].
Kim ‘696 discloses a secondary battery (Abstract) and teaches the concept of providing a hollow grooves 122b, 132b (“hollow region”) in terminal pins 122, 132 (Fig. 2; [0053]-[0056], [0066]-[0068]).  This has the effect of reducing the weight of the current path and, accordingly, the weight of the secondary battery ([0056], [0068]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow grooves taught by Kim ‘696 to reduce the weight of the secondary battery.
In this combination, the bottom end face of the first connecting piece is provided with a hollow region arranged with an upward depression [claims 6 and 11], the hollow region and the pole pillar are arranged in an up-and-down alignment [claim 7], the hollow region extends upward to inside of the pole pillar [claim 8], and an outer contour of the hollow region is similar to that of the pole pillar, and the hollow region is arranged within an enclosing range of the pole pillar [claim 9].

Claims 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/001042 A1 (“Gerundt” – machine translation cited herein) in view of US 2017/0155257 A1 (“Kim ‘257”) as applied to claims 3-5 above, and further in view of US 2014/0193696 A1 (“Kim ‘696”).
Regarding claims 12-14, modified Gerundt discloses the lateral-weld-type flexible connecting piece of claims 3-5.  As shown in annotated Fig. 2, above, and Figs. 3 and 4, Gerundt discloses the first connecting piece is provided with a bottom end face that faces away from the top end face.  However, Gerundt does not expressly disclose the bottom end face of the first connecting piece is provided with a hollow region arranged with an upward depression.
Kim ‘696 discloses a secondary battery (Abstract) and teaches the concept of providing a hollow grooves 122b, 132b (“hollow region”) in terminal pins 122, 132 (Fig. 2; [0053]-[0056], [0066]-[0068]).  This has the effect of reducing the weight of the current path and, accordingly, the weight of the secondary battery ([0056], [0068]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow grooves taught by Kim ‘696 to reduce the weight of the secondary battery.
In this combination, the bottom end face of the first connecting piece is provided with a hollow region arranged with an upward depression.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727